    Case 5:19-cv-00150-DCB-MTP Document 24 Filed 12/16/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION



JOHN KOJO ZI                                                 PETITIONER

VERSUS                         CIVIL ACTION NO. 5:19-cv-150-DCB-MTP

WARDEN SHAWN R. GILLIS                                       RESPONDENT

                                 ORDER

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 22].         No party

filed objections to the Report and Recommendation, and the

deadline for filing such objections has passed.        Also before the

Court is a pending Motion to Expedite Adjudication of the Writ

of Habeas Corpus Petition [ECF No. 15], which was filed pro se

by the Petitioner.    Having carefully reviewed the Report and

Recommendation, the Motion to Expedite, the petition for writ of

habeas corpus filed pursuant to 28 U.S.C. § 2241 [ECF No. 1],

the Respondent’s response to the habeas petition [ECF No. 13],

other responsive submissions of the parties, applicable

statutory and case law, and being otherwise fully informed of

the premises, the Court finds the Report and Recommendation to

be well taken.

     Given that (1) the Petitioner did not object or respond in

any manner to the Report and Recommendation; and (2) at the time

                                   1
    Case 5:19-cv-00150-DCB-MTP Document 24 Filed 12/16/20 Page 2 of 2



the Report and Recommendation was filed, the Petitioner’s status

had changed to detention under 8 U.S.C. § 1226, which this Court

lacks jurisdiction to review, the Court therefore orders as

follows:

     IT IS HEREBY ORDERED that the Magistrate Judge’s Report and

Recommendation [ECF No. 22] is ADOPTED in full;

     IT IS FURTHER ORDERED that the Petition for Writ of Habeas

Corpus [ECF No. 1] is DENIED;

     IT IS FURTHER ORDERED that the Petitioner’s Motion to

Expedite Adjudication of the Writ of Habeas Corpus Petition [ECF

No. 15] is DISMISSED as moot, and this case is closed.

     SO ORDERED this the 16th day of December, 2020.

                                         /s/ David Bramlette_________
                                         UNITED STATES DISTRICT JUDGE




                                   2
